PER CURIAM.
Juan Carlos Gomez appeals his convictions and sentences for attempted voluntary manslaughter with a firearm, shooting into a vehicle, and aggravated battery with a firearm. The principal claim of error is that the trial court should have given the defense-requested instruction on character evidence.* We find no abuse of discretion in the trial court’s rejection of the requested instruction. In our view it does not add materially to Florida Standard Jury Instruction (Criminal) 2.04 which was given. Although we need not reach the point, the decision in Fenelon v. State, 594 So.2d 292 (Fla.1992), may also support the trial court’s decision in this regard. See id. at 294.
We find no error in the remaining point on appeal.
Affirmed.

 Defense counsel requested the following instruction: "Proof of good character in a criminal prosecution does not as a matter of law, raise a reasonable doubt of guilt, but such testimony is to be considered by the jury like other evidence offered in the case."